 


109 HR 4513 IH: Terrorism Risk Insurance Program Temporary Extension Act of 2005
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4513 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To temporarily extend the applicability of Terrorism Risk Insurance Act of 2002. 
 
 
1.Short titleThis Act may be cited as the Terrorism Risk Insurance Program Temporary Extension Act of 2005. 
2.Temporary extension 
(a)Termination of programSubsection (a) of section 108 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking December 31, 2005 and inserting March 31, 2006. 
(b)Extension of Program Year 3Subparagraph (D) of section 102(11) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking December 31, 2005 and inserting March 31, 2006. 
(c)Mandatory availabilitySection 103(c) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in paragraph (1), by striking Program Year 2 and inserting Program Year 3; and 
(2)by striking paragraph (2). 
 
